Exhibit Contact:Mike Schuh 425-951-1224 Anne Bugge425-951-1378 SONOSITE REPORTS OPERATING INCOME OF $1.6 MILLION ON 1% REVENUE DECLINE Conference Call Today at 1:30 PM Pacific Time BOTHELL, WA –April 27, 2009– SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in hand-carried and point-of-care ultrasound, today announced financial results for the first quarter ended March 31, 2009. First quarter 2009 worldwide revenue was $51.8 million, a decrease of 1% over the prior year’s first quarter as previously announced.Changes in foreign currency rates decreased worldwide revenue in the first quarter of 2009 by approximately 8%. Total US revenue grew 5% in the quarter to $23.2 million driven by more than doubling of revenue in the enterprise channel. US direct hospital sales were negatively impacted by the slowdown in hospital capital spending – down 14%. International sales were down 6% to $28.6 million due to a 14% negative foreign exchange impact. On a constant currency basis, international sales were up 8%. The company reported operating income (EBIT) of $1.6 million compared to $2.4 million, a decline of 34% compared to Q1 2008.Operating income excluding stock-based compensation expense (EBITS) was $4.1 million compared to $4.3 million in the prior year. “We made expense reduction and efficiency progress in the quarter in the face of expected revenue softness,” said Kevin M. Goodwin, SonoSite President and CEO.“We also improved our balance sheet in the quarter by repurchasing $25 million of our long-term convertible notes at a discount.
